         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________

ERIC ANDREW PEREZ

       Plaintiff,                                            Case No.: 20-cv-9119-MKV

v.

CITIBANK
EQUIFAX
EXPERIAN
SEQUIUM ASSET SOLUTIONS, LLC
TRANSUNION
VERIZON

      Defendants.
_________________________________________

                     DEFENDANT SEQUIUM ASSET SOLUTIONS, LLC’S
                         ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant Sequium Asset Solutions LLC (“SAS”), by and through its undersigned

attorneys, for its Answer to the Complaint of the Plaintiff, herein states, upon information and

belief as follows:

                                JURISDICTION AND VENUE

       1.      SAS admits that Plaintiff Eric A. Perez (“Plaintiff”) brings this action under the

Federal Trade Commission Act (“FTC Act”), the Fair Credit Reporting Act (“FCRA”), and the

Fair Debt Collection Practices Act (“FDCPA”). SAS lacks knowledge or information sufficient to

form a belief about the truth of the remainder Paragraph 1; therefore, it denies the same.

       7.      SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 7; therefore, it denies the same.1



1Plaintiff’s Complaint jumps from Paragraph 1 to Paragraph 7. SAS’ Answer will
correspond to the Complaint for uniformity and clarity to the Court.
                                                 1
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 2 of 11




                                           PLAINTIFF

       8.      SAS lacks knowledge or information sufficient to form a belief about the truth of

the first sentence of Paragraph 8; therefore, it denies the same.

                                          DEFENDANTS

       9.      SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 9; therefore, it denies the same.

       10.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 10; therefore, it denies the same.

       11.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 11; therefore, it denies the same.

       12.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 12; therefore, it denies the same.

       13.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 13; therefore, it denies the same.

       14.     SAS admits that it is located at the address referenced in Paragraph 14. SAS admits

that at times it acts as a “debt collector” as defined by the FDCPA, but lacks knowledge or

information sufficient to form a belief about the truth of whether it acted as a “debt collector” as

defined by the FDCPA in this matter; therefore, it denies the same. SAS denies that it acted as a

furnisher of information as defined by the FCRA in this matter.

       15.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 15; therefore, it denies the same.

       16.     The FDCPA speaks for itself and no response is required. To the extent a response

is required, SAS denies each and every allegation in Paragraph 16.



                                                  2
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 3 of 11




       17.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 17; therefore, it denies the same.

       18.     The allegations in Paragraph 18 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

18.

       19.     The allegations in Paragraph 19 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

19.

       20.     The allegations in Paragraph 20 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

20.

       21.     The allegations in Paragraph 21 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

21.

                                          COMMERCE

       22.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 22 as it refers to other named Defendants. As to itself, SAS lacks knowledge or

information sufficient to form a belief about the truth of Paragraph 22.

                                   COURSE OF CONDUCT

       23.     SAS admits Paragraph 23.

       24.     SAS admits Paragraph 24.

       25.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 25; therefore, it denies the same.



                                                 3
        Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 4 of 11




       26.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 26; therefore, it denies the same.

       27.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 27; therefore, it denies the same.

       28.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 28; therefore, it denies the same.

       29.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 29; therefore, it denies the same.

       30.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 30; therefore, it denies the same.

       31.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 31 as it refers to conduct of other named Defendants. As to itself, SAS denies Paragraph

31.

       32.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 32; therefore, it denies the same.

       33.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 33; therefore, it denies the same.

       34.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 34; therefore, it denies the same.

       35.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 35; therefore, it denies the same.

       36.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 36; therefore, it denies the same.



                                                4
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 5 of 11




       37.     SAS denies Paragraph 37.

       38.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 38; therefore, it denies the same.

                           THE FAIR CREDIT REPORTING ACT

       39.     The allegations in Paragraph 39 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

39.

       40.     The allegations in Paragraph 40 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

40.

          VIOLATIONS OF THE FAIR CREDIT REPORTING ACT: COUNT I

       41.     The allegations in Paragraph 41 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

41.

       42.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 42; therefore, it denies the same.

       43.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 43; therefore, it denies the same.

       44.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 44 as it refers to other named Defendants. As to itself, SAS denies Paragraph 44.

       45.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 45 as it refers to other named Defendants. As to itself, SAS denies Paragraph 45.




                                                 5
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 6 of 11




                                            COUNT II

       46.     The allegations in Paragraph 46 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

46.

       47.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 47 as it refers to other named Defendants. As to itself, SAS denies Paragraph 47 and its

subparts.

       48.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 48 as it refers to other named Defendants. As to itself, SAS denies Paragraph 48.

                                           COUNT III

       49.     The allegations in Paragraph 49 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

49.

       50.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 50; therefore, it denies the same.

       51.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 51 as it refers to other named Defendants. As to itself, SAS denies Paragraph 51. See

Declaration of Shaun Ertischek attached hereto.

                       FAIR DEBT COLLECTION PRACTICES ACT

       52.     The allegations in Paragraph 52 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

52.




                                                  6
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 7 of 11




  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT: COUNT IV

       53.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 53 and its subparts as it refers to other named Defendants. As to itself, SAS denies

Paragraph 53 and its subparts.

       54.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 54 as it refers to other named Defendants. As to itself, SAS denies Paragraph 54.

                     VIOLATIONS OF SECTION 5 OF THE FTC ACT

       55.     The allegations in Paragraph 55 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

55.

                                            COUNT V

       56.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 56 as it refers to other named Defendants. As to itself, SAS denies Paragraph 56.

       57.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 57 as it refers to other named Defendants. As to itself, SAS denies Paragraph 57.

       58.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 58 as it refers to other named Defendants. As to itself, SAS denies Paragraph 58.

       INJUNCTION FOR VIOLATIONS OF THE FTC ACT, FCRA, AND FDCPA

       59.     The allegations in Paragraph 59 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

59.

  EQUITABLE RELIEF FOR VIOLATIONS OF THE FTC ACT, FCRA, AND FDCPA

       60.     The allegations in Paragraph 60 call for a legal conclusion for which no response



                                                 7
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 8 of 11




is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

60.

                                   CIVIL PENALTIES
                             FOR VIOLATIONS OF THE FCRA

       61.     The allegations in Paragraph 61 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

61.

       62.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 62; therefore, it denies the same.

       63.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 63 as it refers to other named Defendants. As to itself, SAS denies Paragraph 63.

                                   CIVIL PENALTIES
                             FOR VIOLATIONS OF THE FCRA

       64.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 64 as it refers to other named Defendants. As to itself, SAS denies Paragraph 64.

       65.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 65 as it refers to other named Defendants. As to itself, SAS denies Paragraph 65.

       66.     SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 66; therefore, it denies the same.

                                  CRIMINAL NEGLIGENCE

       67.     The allegations in Paragraph 67 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

67.

       68.     The allegations in Paragraph 68 call for a legal conclusion for which no response



                                                 8
         Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 9 of 11




is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

68.

        69.    The allegations in Paragraph 69 call for a legal conclusion for which no response

is required. To the extent a response is required, SAS denies each and every allegation in Paragraph

69.

      NEGLIGENCE BY THE FTC TO PLAINTIFF’S NOTIFICATIONS OF IDENTITY
                    THEFT & ILLEGAL CREDIT SCHEMES

        70.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 70; therefore, it denies the same.

        71.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 71; therefore, it denies the same.

        72.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 72; therefore, it denies the same.

        73.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 73; therefore, it denies the same.

        74.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 74; therefore, it denies the same.

        75.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 75; therefore, it denies the same.

        76.    SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 76; therefore, it denies the same.

        77.    The exhibits attached to Plaintiff’s Complaint speak for themselves and no

responses is required. To the extent a response is required, Defendant denies each and every

allegation in Paragraph 77.

                                                 9
        Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 10 of 11




       78.        SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 78; therefore, it denies the same.

       79.        SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 79; therefore, it denies the same.

       80.        SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 80; therefore, it denies the same.

       81.        SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 81; therefore, it denies the same.

       82.        SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 82; therefore, it denies the same.

       83.        SAS lacks knowledge or information sufficient to form a belief about the truth of

Paragraph 83; therefore, it denies the same.

                                 FIRST AFFIRMATIVE DEFENSES

       84.        Plaintiff has failed to state a claim against SAS upon which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE

       85.        Plaintiff lacks Article III standing.

                                 THIRD AFFIRMATIVE DEFENSE

       86.        Plaintiff’s damages, if any, were pre-existing damages not caused by SAS.

                                FOURTH AFFIRMATIVE DEFENSE

       87.        Plaintiff proximately caused his own damages, if any.

                                 FIFTH AFFIRMATIVE DEFENSE

       88.        Plaintiff’s damages, if any, are the result of actions of third parties over whom SAS

has no control.



                                                     10
        Case 1:20-cv-09119-MKV Document 27 Filed 02/05/21 Page 11 of 11




                              SIXTH AFFIRMATIVE DEFENSE

       89.     Plaintiff has failed to mitigate damages, if any.

                            SEVENTH AFFIRMATIVE DEFENSE

       90.     Any violation, if it occurred, was the result of a bona fide error.

DATED:         February 5, 2021

                                       LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                        /s Brendan H. Little
                                       Brendan H. Little, Esq.
                                       Attorneys for Defendant Sequium Asset Solutions, LLC
                                       50 Fountain Plaza, Suite 1700
                                       Buffalo, NY 14202
                                       P: 716-853-5100
                                       F: 716-853-5199
                                       E: blittle@lippes.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021, I electronically filed the foregoing Answer to be

served on all counsel of record via the CM/ECF electronic filing system which will automatically

send email notification of such filing. In addition, a copy of the foregoing was sent to the following

via United States Mail:

       Eric Andrew Perez
       421 8th Avenue, Unit #93
       New York, NY 10116

                                               /s Brendan H. Little
                                               Brendan H. Little




                                                 11
